Case 5:19-cv-01389-EJD Document 27-3 Filed 08/13/19 Page 1 of 19




                     Exhibit 1
            Case 5:19-cv-01389-EJD Document 27-3 Filed 08/13/19 Page 2 of 19


                                                                                   Bristows LLP
Bristows                                                                           100 Victoria Embankment
                                                                                   London EC4Y OOH
                                                                                  T +44 20 7400 8000
                                                                                   bristows.com




FAO the Legal Department                                                           Our ref: 450/PMJ/10295.0040
Motorola Mobility UK LTD
Redwood Chineham Business Park
                                                                                   4 July 2019
Crockford Lane
Basingstoke
Hampshire
RG248WQ




Dear Sirs

HP-2019-000024: IPCom GMBH & Co. KG v (1) Lenovo Technology (United Kingdom) Limited, (2)
Motorola Mobility UK LTD. (the "Proceedings")

We act for the Claimant in the above Proceedings. We enclose, by way of service, the following documents:

    1.   IPCom's claim form;
    2.   IPCom's Particulars of Claim and accompanying Annexes 1 to 5;
    3.   IPCom's Particulars of Infringement and accompanying Annexes 1 to 4;
    4.   IPCom's Initial Disclosure List; and
    5.   Response pack.

Please confirm receipt by email to nicholas.round@bristows.com

Pursuant to our client's obligations under paragraph 5.1 of CPR Practice Direction 51 U, we enclose our
client's Initial Disclosure List. We confirm that steps have been taken by the Claimant to preserve relevant
documents in accordance with the duties under paragraph 3.1(1) and 3.2(1) of CPR Practice Direction 51U ,
and as required by paragraphs 4.1 to 4.4 of CPR Practice Direction 51 U.

The Claimant requests and requires the Defendants to demonstrate that they are respectively willing
licensees by entering into the undertakings set out in the prayer for relief (the "Undertakings'') within 14 days
of the date of this letter. Pending receipt of the same, the Claimant reserves its right to take further steps in
the proceedings.



Yours faithfully



Bristows LLP

Encs.




  No. 19-cv-01389-EJD page 001
                                                                                                          32075148
          Case 5:19-cv-01389-EJD Document 27-3 Filed 08/13/19 Page 3 of 19


                                                                                                                                   .....t .....
                                                                                                                                   ~~.:
                                                                                                                              02 Jui 2019
                                                                      In the                                             ~
                                                                      High Court of Justice, Business ~
                                                                      Property Courts of England and
                                                                      Patents Court ChD
                                        Claim Form                    Fee Account     PBA0083291
                                                                      no.
                                                                      Help with Fees
                                                                      - Ref. no. (if   H W F    I I I I -I I I I -I I I I
                                                                      a licable

                                                                                                              .Fotcanuu"""'
    You may be able to issue your claim online
                                                                     Claim no.
    which may save time and money. Go to
    www.moneycfaim.gov.uk to find out more.                          Issue date

     Claimant(s) name(s) and address(es) including postcode
     IPCOM GMBH & CO. KG of Zugspitzstrasse 15, 82049 Pulfach, Federal Republic of Germany




     Defendant(s) name and address(es) including postcode
        (1) Lenovo Technology (United Kingdom) Limited, 2nd Floor, Redwood 3 Chineham Park.
                                                                                                                   8
            Crockford Lane, Basingstoke, Hampshire, United Kingdom , RG24 8WQ
        (2) Motorola Mobility UK LTD, Redwood Chineham Business Park, Crockford Lane,
            Basingstoke, Hampshire. United Kingdom. RG24 8WQ




  For further details of the courts www.qov.uk/find-court-tribunal.
  When corresponding with the Court, please address forms or letters lo the Manager and always quote the claim number.
  N1 Claim fo rm (CPR Part 7) (06.16)
  This form is reproduced from http://hmctsformfinder.iustice.gov.uk/HMC TS/FormFinder.do and is subject to Crown copyright protection. Contains
  public sector information licensed under the Open Government Licence v3.0                                             © Crown Copyright 2016
No. 19-cv-01389-EJD page 002
             Case 5:19-cv-01389-EJD Document 27-3 Filed 08/13/19 Page 4 of 19




       Brief details of claim

       The claim is for the infringement of EP 1 841 268 B2

       THE CLAIMANT CLAIMS:

       (1)          A declaration that EP 1 841 268 82 is essential to the ETSI UMTS telecommunications
                    standard.
       (2)          A declaration that EP 1 841 268 62 has been infringed by the Defendants and each of them .
       (3)          An order for appropriate measures for the dissemination and publication of the judgment to
                    be taken at the expense of the Defendants and each of them.
      (4)           Costs .
      (5)           Further or other relief.

       AND UNLESS the Defendants and each of them undertake to IPCom GmbH & Co. KG and the
       High Court of Justice of England and Wales that:
                    (a)    in the circumstances where the High Court of Justice of England and Wales has
                           found European Patent (UK) 1,841,268 82 to be valid, essential and infringed by the
                           Defendants (or either of them) , they will, without delay, enter into a licence covering
                           all of the Defendants' acts of infringement on terms deemed to be FRANO in the US
                           FRAND Proceedings ;
                    (b)    they will procure that Lenovo (United States) Inc. and Motorola Mobility LLC and
                           each of them prosecute their claim against IPCom GmbH & Co . KG filed on 14,r,
                           March 2019 before the United States District Court for the Northern District of
                           California ("the US FRAND Proceedings") without delay: and
                    (c)    in the event that the US FRAND Proceedings fail to settle the terms of a FRAND
                           licence (without delay or at all) covering all of the Defendants' acts of infringement
                           found by the High Court of Justice of England and Wales , submit to the High Court of
                           Justice of England and Wales for a determination of an appropriate licence on
                           FRAND terms to cover all such outstanding acts of infringement, and enter into that
                           licence without delay.
      THEN THE CLAIMANT FURTHER CLAIMS
      (6)  An injunction to restrain the Defendants and each of them, either by themselves or through
           their agents , affiliates or th ird parties or howsoever otherwise, from infringing EP 1 841 268
            62.
      (7)  An inquiry as to damages (including damages in accordance with Regulation 3 of the
            Intellectual Property (Enforcement, etc .) Regulations 2006, SI 2006/1028) suffered by the
            Claimant or (at the Claimant's option) an account of profits accrued to the Defendants and
           each of them by reason of their acts of infringement and an order for the payment of all
           sums found due upon the taking of such inquiry or account, together with interest thereon
           pursuant to section 35A of the Senior Courts Act 1981 or the equitable jurisdiction of the
           Court

      Value
      For the purposes of CPR 3.12(1 )(b) this claim , whilst unspecified is valued at £10,000 ,000 or more

       You must indicate your preferred County Court Hearing Centre for hearings here (see notes for
      guidance)




    Defendant's
                          Lenovo Technology (United Kingdom)                                                £
    name and              limited , 2nd Floor, Redwood 3             Amoun t claimed                >£10,000.000
    add ress fo r         Chineham Park , Crock ford Lane,
    service                                                          Court fee                      £10 ,528
                          Basingstoke, Hampshire, RG24 8WO
    including                                                        legal representative's costs   To be assessed
    postcode
No. 19-cv-01389-EJD page 003
         Case 5:19-cv-01389-EJD Document 27-3 Filed 08/13/19 Page 5 of 19




                                                                                Total amount   l Unspecified
                                                                IClaim No.
        Does, or will, your claim include any issues under the Human Rights Act 1998?                [ J Yes [ x] No

        Particulars of Claim (attached) to follow




        Statement of Truth
        *( I beliei.•o)(The Claimant believes) that the facts stated in this claim form are true.
        • I am duly authorised by the claimant to sign this statement

        Full name   _/._<_U'1_M-
                             _ _{)_-::f_M
                                        __1J_f._1_tvt.At.
                                                    __.w5._1.f_ _ _ __ _ __                           _    _

        Name of claimant's lega~/epresentative's firm __ BRISTOWS LLP _ _ __ _ _ _ __ __

        signed         /l·J. f t , ~                     position or office held_PARTNER _ __ _ __
                 ·(~ail'l'la, ,l)(Liti~el~                               (if signing on behalf of firm or company)
                 (Claimant's legal represe   live}
                                                                                                    "delete as appropriate




        Bristows LLP                                               Claimant's or claimant's legal
        100 Victoria Embankment                                    representative's address to which
        London                                                     documents or payments should be
        EC4Y ODH                                                   sent if different from overleaf including
                                                                   (if appropriate) details of DX , fax ore-
                                                                   mail.




No. 19-cv-01389-EJD page 004
         Case 5:19-cv-01389-EJD Document 27-3 Filed 08/13/19 Page 6 of 19




                                                      Claim No. HP-2019-000024
         IN THE HIGH COURT OF JUSTICE
         BUSINESS AND PROPERTY COURTS OF ENGLAND AND WALES
         INTELLECTUAL PROPERTY LIST (CHANCERY DIVISION)
         PATENTS COURT

         BETWEEN:
                                            IPCOM GMBH & CO. KG
                               (a company incorporated under the laws of Germany)
                                                                                         Claimant
                                                     - and -

                           (1) LENOVO TECHNOLOGY (UNITED KINGDOM) LIMITED
                                      (2) MOTOROLA MOBILITY UK LTD
                                                                                       Defendants


                                             PARTICULARS OF CLAIM




         THE CLAIMANT AND THE PATENT


         1.       The Claimant is a company incorporated under the laws of Germany and is the
                  proprietor of European Patent (UK) 1,841,268 82 ("EP 268") a copy of which is
                  attached as Annex 1 hereto.        A certified English translation of the textual
                  description is attached as Annex 2 hereto.

         2.       European Patent 1,841,268 81 ("EP 268 B1 ") was granted on 171h March 2010.
                  Following opposition proceedings before the European Patent Office, a decision
                  to maintain EP 268 in amended form (being the 82 amended version of EP 268
                  B1) was published on 25th April 2018.

         3.       EP 268 B1 in a further UK-only amended form ("EP 268 81 (UK)") was held to be
                  valid, infringed and essential to the UMTS Standard by the United Kingdom's Court
                  of Appeal in 2012 ([2012] EWCA Civ 567). A further amended form (which mirrors
                  EP 268) was held to be valid, infringed and essential to the UMTS Standard by the
                  United Kingdom 's Court of Appeal in 2017 ([2017] EWCA Civ 90).

         4.       EP 268 is in force.




No. 19-cv-01389-EJD page 005
         Case 5:19-cv-01389-EJD Document 27-3 Filed 08/13/19 Page 7 of 19




          5.       A certificate of contested validity pursuant to s.65 of the Patents Act 1977 ("the
                   1977 Act") was issued in respect of EP 268 B1(UK) by Floyd J dated 81h July 2011
                   and upheld by the Court of Appeal ([2012] EWCA Civ 567). A further such
                  certificate was issued in respect of EP 268 by Birss J dated 81h June 2015, upheld
                   by the Court of Appeal ([2017] EWCA Civ 90), and remains in force.

          THE DEFENDANTS

          6.      The First Defendant, Lenovo Technology (United Kingdom) limited ("Lenovo
                  UK"), is a UK company with the registered office: 2nd Floor, Redwood 3 Chineham
                  Park, Crockford lane, Basingstoke, Hampshire, United Kingdom , RG24 8WQ.
                  Lenovo UK's Strategic Report for the year ended 31 March 2018 ("Lenovo UK's
                  2018 Annual Report"), attached as Annex 3 hereto, states that Lenovo's
                  "principal active ... during the year was the wholesale of personal computing and
                  mobile telephone equipment and peripherals". Lenovo UK is a wholly owned
                  subsidiary of the Lenovo Group limited ("the Lenovo Group"), a corporation
                  organized under the laws of Hong Kong.

          7.      The Second Defendant, Motorola Mobility UK LTD ("Motorola UK") is a UK
                  company with the registered office: Redwood Chineham Business Park, Crockford
                  lane, Basingstoke, Hampshire, United Kingdom, RG24 8WQ. Motorola UK is a
                  wholly owned subsidiary of Motorola Mobility Sales International LLC , a
                  corporation organized under the laws of the State of Delaware, which itself is a
                  wholly owned subsidiary of the Lenovo Group.

         8.       As set out in the Particulars of Infringement served herewith: (a) prior to 161h
                  January 2018 the devices complained of herein were sold in the United Kingdom
                  by Motorola UK; and (b) subsequent to that date and continuing, the said devices
                  were and are sold in the United Kingdom by Lenovo UK.

         ESSENTIALITY, FRAND AND INFRINGEMENT

         9.       EP 268 is part of a portfolio of patents owned by the Claimant ("the IPCom
                  Portfolio") that have been declared as "Standard Essential" pursuant to the policy
                  of the European Telecommunications Standards Institute ("ETSI"). Herein the
                  terms "Standard" and "Essential" have the meanings set out in the ETSI


                                                       2
No. 19-cv-01389-EJD page 006
         Case 5:19-cv-01389-EJD Document 27-3 Filed 08/13/19 Page 8 of 19




                  Intellectual Property Rights Policy dated 181h April 2018 and contained within
                  Version 39 of the ETSI Directives dated 81h October 2018 ("the ETSI IPR Policy").

          10.     The IPCom Portfolio, including EP 268, is the subject of a General IPR Licensing
                  Declaration dated 11 1h June 2014 (a copy of which is attached as Annex 4 hereto)
                  and made by the Claimant to ETSI in the following terms:

                           In accordance with Clause 6. 1 of the ETSI IPR Policy the Declarant and/or
                           its AFFILIATES hereby... irrevocably declares that (1) it and its
                           AFF/LIA TES are prepared to grant irrevocable licences under its/their
                           IPR(s) on terms and conditions which are in accordance with Clause 6. 1 of
                           the ETSI IPR Policy ...

         11.      An earlier declaration was made by the Claimant to the European Commission
                  (published on 10 December 2009), in which the Claimant stated that it was:

                           prepared to grant irrevocable licenses under the essential intellectual
                           property rights of its Bosch Mobile Telecommunication Patent Portfolio on
                           fair, reasonable and non-discriminatory terms and conditions.

         12.      Clause 6.1 of the ETSI IPR Policy requires an SEP owner to offer to grant licences
                  on terms that are fair, reasonable and non-discriminatory ("FRAND") (the "FRAND
                  Obligation'').


         13.      The Claimant accordingly is and at all material times has been prepared to grant
                  a FRAND licence to EP 268 and the other Essential patents comprising the IPCom
                  Portfolio in accordance with the FRAND Obligation.

         14.      EP 268 is and remains Essential to the UMTS standard as previously determined
                  by the UK Courts (albeit the Claimant recognises the previous judgments of the
                  UK Courts are not formally binding on the Defendants).

         15.      The Claimant has. since at least 2014 been actively pursuing negotiations with the
                  Lenovo group seeking to license the IPCom Portfolio, including EP 268, to the
                  Lenovo group (including therein the Defendants) on FRAND terms but has thus far
                 been unsuccessful.



                                                       3
No. 19-cv-01389-EJD page 007
         Case 5:19-cv-01389-EJD Document 27-3 Filed 08/13/19 Page 9 of 19




          16.     Neither of the Defendants, nor any corn pany with the Lenovo group, have taken a
                  licence from the Claimant in respect of EP 268 and all of the Defendants' acts
                  complained of herein have been, and continue to be, without the consent of the
                  Claimant.

          17.     In the premises, the Defendants have infringed EP 268 and continue to do so by
                  having conducted and continuing to conduct the acts set out in the Particulars of
                  Infringement served herewith.

         18.      The Claimant is and remains prepared to grant a FRAND licence to the Defendants
                  covering the past and threatened future acts complained of herein.

         19.      The Claimant made its most recent licensing offer to the Lenovo group (including
                  therein the Defendants) in March 2019 informing them that it would consider
                  litigation if the offer was not accepted by 15th March 2019. In response, on 141h
                  March, the Lenovo group, by the legal persons of US companies Lenovo (United
                  States) Inc. and Motorola Mobility LLC {together the "US Entities"), filed
                  proceedings in the United States District Court for the Northern District of California
                  (the "US Proceedings"). The US Proceedings are yet to be formally served on
                  IPCom but it has seen a copy of the pleadings, a copy of which is attached as
                  Annex 5 hereto.

         20.      By the US Proceedings, Lenovo purports (via the US Entities), inter alia, to seek
                  an adjudication of the appropriate terms of a FRAND licence for the IPCom
                  Portfolio. However, whether in those proceedings or otherwise howsoever, no
                  Lenovo entity (including therein the Defendants) has provided any undertaking,
                  assurance or commitment that any Lenovo entity {including the Defendants) will
                  enter into a FRAND licence so-determined or at all.

         21.      Provided that the Defendants are prepared to enter a binding commitment to
                  IPCom and the High Court of England and Wales to evince that they are willing
                  licensees, the Claimant is content for any Court of competent jurisdiction          to
                  determine the terms of a FRAND licence between the Claimant and the
                  Defendants {or any other Lenovo entity where the licence includes the Defendants'
                  acts complained of herein).



                                                        4
No. 19-cv-01389-EJD page 008
        Case 5:19-cv-01389-EJD Document 27-3 Filed 08/13/19 Page 10 of 19




          22.      Without prejudice to the generality of the foregoing, for the purpose of these
                   proceedings, the Claimant is entitled to, and is prepared to accept, the following
                   undertakings:

                   The Defendants and each of them undertake to IPCom GmbH & Co. KG and the High
                   Court of Justice of England and Wales that:

                  (a)      in the circumstances where the High Court of Justice of England and Wales has
                           found European Patent (UK) 1,841,268 82 to be valid, essential and infringed by
                           the Defendants (or either of them), they will, without delay, enter into a licence
                           covering all of the Defendants' past and future threatened acts of infringement on
                           terms deemed to be FRAND in the US FRAND Proceedings;

                  (b)      they will procure that Lenovo (United States) Inc. and Motorola Mobility LLC and
                           each of them prosecute their claim against IPCom GmbH & Co. KG filed on 14111
                           March 2019 before the United States District Court for the Northern District of
                           California ("the US FRAND Proceedings'J without delay; and

                  (c)      in the event that the US FRAND Proceedings fail to settle the terms of a FRAND
                           licence (without delay or at all) covering all of the Defendants' acts of infringement
                           found by the High Court of Justice of England and Wales, submit to the High Court
                           of Justice of England and Wales for a determination of an appropriate licence on
                           FRAND terms to cover all such uncompensated acts of infringement, and enter
                           into that licence without delay.

         23.      In the event that the Defendants refuse to provide the undertakings sought, or
                  materially equivalent binding undertakings to establish that they are willing
                  licensees, the Claimant will aver that they are not willing licensees and are no
                  longer entitled to rely upon the FRAND Obligation.

         LOSS, DAMAGE AND INTEREST


         24.      By reason of the Defendants' acts of patent infringement, the Claimant has
                  suffered loss and damage.

         25.      Without prejudice to the generality of the foregoing, had the Defendants entered
                  into the FRAND Licence when or before the Defendants first commenced their acts
                  of which the Claimant herein complains, the Defendants would have been licenced
                  and the Claimant would have received licence royalties in respect of the worldwide
                  sales of the Defendants' products and services covered by IPCom's Portfolio. The

                                                              5
No. 19-cv-01389-EJD page 009
        Case 5:19-cv-01389-EJD Document 27-3 Filed 08/13/19 Page 11 of 19




                   Claimant has suffered the loss of this revenue as a direct and foreseeable
                   consequence of the Defendants' decision to implement the invention of EP 268
                   without taking a FRAND licence from the Claimant.

          26.      The Defendants and each of them threaten and intend unless restrained by this
                   Honourable Court to continue their said acts of patent infringement, whereby the
                   Claimant will suffer further loss and damage.

          27.      The Claimant is not at present able to give particulars of all the Defendants' actual
                   and intended acts of infringement, but at trial will seek relief in respect of any such
                   act.

          28.      The Claimant is entitled to and claims interest on all sums found due to it under
                   section 35A of the Senior Courts Act 1981 and/or pursuant to the inherent
                   jurisdiction of the Court.

          AND THE CLAIMANT CLAIMS:

          (1)      A declaration that EP 1 841            268 82 is essential to the ETSI UMTS
                   telecommunications standard.

          (2)      A declaration that EP 1 841 268 82 has been infringed by the Defendants and
                   each of them.

          (3)      An order for appropriate measures for the dissemination and publication of the
                   judgment to be taken at the expense of the Defendants and each of them.

          (4)      Costs.

          (5)      Further or other relief.

          AND UNLESS the Defendants and each of them undertake to IPCom GmbH & Co. KG
          and the High Court of Justice of England and Wales that:

                   (a)         in the circumstances where the High Court of Justice of England and Wales
                               has found European Patent (UK) 1,841 ,268 82 to be valid , essential and
                               infringed by the Defendants (or either of them), they will, without delay,




                                                           6
No. 19-cv-01389-EJD page 010
        Case 5:19-cv-01389-EJD Document 27-3 Filed 08/13/19 Page 12 of 19




                               enter into a licence covering all of the Defendants' acts of infringement on
                               terms deemed to be FRAND in the US FRAND Proceedings;

                   (b)         they will procure that Lenovo (United States) Inc. and Motorola Mobility LLC
                               and each of them prosecute their claim against IPCom GmbH & Co. KG
                               filed on 14th March 2019 before the United States District Court for the
                               Northern District of California ("the US FRAND Proceedings") without
                               delay; and

                   (c)         in the event that the US FRAND Proceedings fail to settle the terms of a
                               FRAND licence (without delay or at all) covering all of the Defendants' acts
                           of infringement found by the High Court of Justice of England and Wales,
                           submit to the High Court of Justice of England and Wales for a
                           determination of an appropriate licence on FRAND terms to cover all such
                           outstanding acts of infringement, and enter into that licence without delay.

          THEN THE CLAIMANT FURTHER CLAIMS

          (6)     An injunction to restrain the Defendants and each of them, either by themselves or
                  through their agents, affiliates or third parties or howsoever otherwise, from
                  infringing EP 1 841 268 B2.


          (7)     An inquiry as to damages (including damages in accordance with Regulation 3 of
                  the Intellectual Property (Enforcement, etc.) Regulations 2006, SI 2006/1028)
                  suffered by the Claimant or (at the Claimant's option) an account of profits accrued
                  to the Defendants and each of them by reason of their acts of infringement and an
                  order for the payment of all sums found due upon the taking of such inquiry or
                  account, together with interest thereon pursuant to section 35A of the Senior
                  Courts Act 1981 or the equitable jurisdiction of the Court.


                                                                                BRIAN NICHOLSON QC
                                                                                         BRISTOWS LLP




                                                            7
No. 19-cv-01389-EJD page 011
        Case 5:19-cv-01389-EJD Document 27-3 Filed 08/13/19 Page 13 of 19




         STATEMENT OF TRUTH

         The Claimant believes that the facts stated in these Particulars of Claim are true. I am
         duly authorised by the Claimant to sign this statement.


         Signed:          .......~ ~ ~····· ·· ··· ·
         Full name:                fCTe(LN'-flc .Sas=:
         Position :       :::::::::f.~~~::::: : : :
         Served this   4       day of   -:Sui....'4   by   Messrs   Bristows   LLP   of   100   Victoria
         Embankment, London EC4Y OOH , Solicitors for the Claimant.




                                                            8
No. 19-cv-01389-EJD page 012
Case 5:19-cv-01389-EJD Document 27-3 Filed 08/13/19 Page 14 of 19




                     Exhibit 2
            Case 5:19-cv-01389-EJD Document 27-3 Filed 08/13/19 Page 15 of 19



                                                                                                        ilbert

                                                                                       Powell Gilbert LLP
Ourref: APL/LEN1.1                                                                     85 Fleet Street
Your ref: 450/PMJ/10295.0040                                                           London
                                                                                       EC4Y 1AE

                                                                                      T +44 (0)20 3040 8000
26 July 2019                                                                          F +44 (0)20 3040 8001
                                                                                       DX 358 London/Chancery Lane

                                                                                      W v.'ww.powe I! gilbert, corn

Bristows LLP
100 Victoria Embankment
London
EC4Y ODH
DX269 London (Chancery Lane)


ByDX
Confirmation by Email (nicholas.round@bristows.com)



Dear Sirs

IPCom GMBH & Co. KG v (1) Lenovo Technology (United Kingdom)
Limited, (2) Motorola Mobility UK Ltd
HP-2019-000024

We refer to your letters dated 4 July 2019 to our clients, our letter dated 18 July
2019, the email dated 19 July 2019 from Nicholas Round of your firm to Anup
Shah and Jennifer Salinas and the email from Nicholas Round to us dated
19 July 2019.

The requested Undertakings and the US proceedings

We refer to the proposed undertakings set out at paragraph 22 of your client's
Particulars of Claim (the Undertakings) that you claim that IPCom is entitled
to and are requesting our clients to provide. We note that you initially asked
our clients to provide the Undertakings by 18 July 2019 and that you have now
offered to extend this "deadline" until 19 August 2019 provided that our clients
confirm that they will serve their Defence on that date.

We are considering the Undertakings with our clients, but at this stage we do         Partners

not accept that it is necessary for our clients to respond in relation to the         Simon Ayrton
                                                                                      Zoe Butler
Undertakings prior to the service of their Defence, especially as Undertaking
                                                                                      Peter Damerell
(c) refers to FRAND being determined in the UK proceedings but, as matters            Penny Gilbert
currently stand, no party has advanced a positive case on FRAND which would           Bethan Hopewell
require FRAND to be determined by the UK court. Further, there is a significant       Siddharth Kusumakar

lack of clarity in relation to the Undertakings, as explained below, which needs      Ari Laakkonen
                                                                                      Tim Powel
to be resolved before our client would be in a position to consider them.
                                                                                      Tim Whitfield
                                                                                      AlexWilson
In any event, it is clear from the US proceedings to which you refer in paragraph
19 of your client's Particulars of Claim that Lenovo (United States) Inc. and         PoweN Gilbert LLP is registered in
                                                                                      Enqland cind Wales as ci liniited

                                                                                      liability partnership ';';i;h registered

                                                                                      number OC3258'!3. It is requL'.ted t

                                                                                      the Solicitors Requiation Aurhoritv.

                                                                                      The registered office is 85 Fleet
                                                                                      Street, London EC4Y 1AE. We

2834287                                                                               use the word D3r;ner to refer to a
                                                                                      member o; Pcweil Gilbert LLP
           Case 5:19-cv-01389-EJD Document 27-3 Filed 08/13/19 Page 16 of 19


                                                                                      p?w}[(
Motorola Mobility, LLC have asked the US District Court for the Northern
                                                                                       gilbert
District of California (the US Court) to:

    • "adjudge and decree that Plaintiffs [in the US case] and all of their
          worldwide affiliates are entitled to a license from IPCom for any and all
          patents IPCom deems "essential" and/or has declared "essential" to the
          2G, 3G, and/or 4G standards under FRAND terms and conditions
          pursuant to IPCom's obligations to ETSI", and

    • "adjudge, set and decree the FRAND terms and conditions to which
        Plaintiffs [in the US case] are entitled under IPCom's obligations to
        ETSI for a license to IPCom's 3G, 3G, and 4G SEPs, so that Plaintiffs
        may obtain a FRAND license on those terms." (emphasis added)

This is a clear, express, pleaded willingness to obtain a FRAND licence on
terms decided by the US Court, and consequently paragraph 20 of the
Particulars of Claim mischaracterises the positions of the Plaintiffs in the US
case.


We note also that your client has not committed to entering into a licence on
terms decided by the US Court. Indeed, we understand that on 2 July 2019
(i.e. the same date that your client issued these UK proceedings) your client
filed a motion in the US proceedings requesting those proceedings to be
dismissed for lack of personal jurisdiction. Regrettably, this was not mentioned
in the UK Particulars of Claim. We cannot see how your client's actions in the
US proceedings could be consistent with the proposed Undertakings or its
stance in these UK proceedings, especially as Undertakings (b) and (c)
suggest that your client would be content for the FRAND terms to be
determined by the US Court.

We note that in paragraph 21 of the Particulars of Claim you state that your
client is "content for any Court of competent jurisdiction to determine the terms
of a FRAND licence between the Claimant and the Defendants (or any other
Lenovo entity where the licence includes the Defendants' acts complained of
herein)". Please would you now confirm whether your client accepts that the
US Court is a "court of competent jurisdiction" to determine the terms of a
FRAND licence. If not, please explain why the determination of FRAND by the
US Court is proposed in Undertaking (b).

As to the timing of providing our clients' Defence, given the issues raised in the
proceedings, the history of the litigation regarding the patent in suit and the
lack of availability of barristers during August, we anticipate that it will be
necessary to seek an extension of time beyond 19 August 2019. We will keep
this under review and seek such an extension in due course if it proves to be
necessary.


Administrative matters

In order to ensure this case is dealt with in a reasonable manner:

1. Please send copies of correspondence to us by email to
   LEN1.1@powellgilbert.com, together with a hard copy version. Please
   note that we do not accept service of documents by email (but we would
   be grateful to receive electronic copies of documents that are served).




2834287
          Case 5:19-cv-01389-EJD Document 27-3 Filed 08/13/19 Page 17 of 19


                                                                                  P<m:ell©
2. The email from Nicholas Round to us on 19 July at 14:20 included                liilbert
   substantive correspondence in the body of an email. Please ensure that
   all substantive communications are sent to us by letter, rather than in the
   body of an email.

3. We are aware that Nicholas Round sent an email directly to Anup Shah
   and Jennifer Salinas on 19 July 2019 - i.e. after you received our letter
   dated 18 July 2019 stating that we had been instructed in relation to these
   proceedings. Whilst we appreciate the email was sent in response to an
   email from Anup Shah to your firm before we were instructed, it was sent
   after you became aware of our representation of the defendants in these
   proceedings. Please do not send further communications from your firm
   directly to our client representatives in connection with these proceedings.
   To be clear, we of course do not object to direct correspondence between
   IPCom's business representatives and our clients' business
   representatives (to negotiate a FRAND licence, for example).

Yours faithfully

      Po� {lb J    ✓    üf
Powell Gilbert LLP




2834287
Case 5:19-cv-01389-EJD Document 27-3 Filed 08/13/19 Page 18 of 19




                     Exhibit 3
              Case 5:19-cv-01389-EJD Document 27-3 Filed 08/13/19 Page 19 of 19


                                                                                                                                     Bristows LLP
Bristows                                                                                                                             100 Victoria Embankment
                                                                                                                                     London EC4Y ODH
                                                                                                                                     T +44 20 7400 8000
                                                                                                                                     br~stows.com



 Powell Gilbert LLP                                                                                                                  Our ref: 450/PMJ/10295.0040
 85 Fleet Street                                                                                                                     Your ref: APULEN1.1
 London
 EC4Y 1 AE                                                                                                                           9 August 2019

 DX: 358 London/Chancery Lane




 By email LEN1.1Ca~powellgilbert.com and by DX


 Dear Powell Gilbert

 HP-2019-000024: IPCom GmbH 8~ Co. KG v (1) Lenovo Technology(United Kingdom) Limited,(2)
 Motorola Mobility UK Ltd

 We refer to your letter dated 26 July 2019 and the proposed undertakings set out at paragraph 22 of
 IPCom's Particulars of Claim (the "Undertakings"). We disagree with your assertion that there is a lack of
 clarity in the Undertakings or that Lenovo's position in the US Proceedings was mischaracterised in
 paragraph 20 of IPCom's Particulars of Claim.

 Your letter refers to a "clear, express, pleaded willingness to obtain a FRAND licence on terms decided by
 the US Court' in the US Proceedings but, as set out in paragraph 20 of IPCom's Particulars of Claim, this in
 no way amounts to confirmation that Lenovo will undertake to enter into any licence determined as FRAND
 by the US Court or at all. Indeed, if Lenovo's pleaded position did amount to such a confirmation, it would
 only highlight the inexplicability of Lenovo's apparent reluctance to enter into the Undertakings.

 Further to the other points in your letter, and for the avoidance of doubt, we confirm that IPCom is content for
 the terms of a FRAND licence to be set by any competent court if it can do so in a timely manner (a point you
 selectively omit from the quotations of IPCom's pleadings set out in your letter).

 As things stand, IPCom does not believe that the US Court can or will establish the terms of a FRAND
 licence in a timely manner further to the filing of the US Proceedings, and is seeking to resolve that issue
 through its application to the US court. However, if Lenovo truly is a willing licensee, this application is no
 reason for Lenovo not to provide the Undertakings which are simply aimed at ensuring that the FRAND
 terms will be determined by a competent court and in a timely manner.


 Yours sincerely



 Bristows LLP




                                                                                                                                                           32158619
Bristows LLP is a limited liability partnership registered in England and Wales, registered number OC358808, and is authorised and regulated
by the Solicitors Regulation Authority. The word `partner' used in relation to the LLP, refers to a member of Bristows LLP.
A list of the members of the LLP is available for inspection at the LLP's registered office, 100 Victoria Embankment, London EC4Y ODH, United Kingdom.
